Title: To George Washington from William McNamara, 5 December 1789
From: McNamara, William
To: Washington, George


          
            Sir,
            [5 December 1789]
          
          I would have conformed to my promise of troubling you no more, were I not actuated by the sincerest regret for having undesignedly offended your Excellancy, by my last letter. I was far from imagining, when I wrote it, that it would have been taken as an insult: tho its being wrote in the anguish of disappointment, 

arrayed it in attire, which it was never intended it should ware; even then, it was far remote from my thoughts to use the smallest insolence to your Excellancy, as the letter was intended, at most, but as a remonstrance. I am not so irrational as to be the least displeased with your Excellancy for not granting my reques[t], when unacompanied by recommendations that seem indispensably necessary; but which are so far removed from my attainment, that before I could possibly receive them, the indigence of my circumstances would constrain me to seek some other mains of support, distant from hear; and were I to receive them, they could not insure me success; nor do I wish, for my private interest, the inovation of a custom that might be very ingerous to the public good. I suppose that I have appered so insignificant to your Excellency, that you are very cairless about my esteem or aversion; and tho you’l neither see me, nor ever hear of me after this, yet I could not perfectly quiet my mind, untill I ask your forgiveness, and recall the words that have offended you. To commit an unjust action would be more pain-ful to me than poverty: and it would be a piece of injustice that admits of no apology, to censure that unblemished character, that has deservedly gained the admiration of every people and country, as far as the American history is known; and that you deserve nothing but respect and esteem from all men, the annals of the world, and the personal knowledge of multitudes, can sufficiently avince. I ever had the utmost respect, admiration, and reverance, for them illustrious virtues you possess; for thirteen years disinterested, and unremitted endeavours to benefit mankind, which the almight[y] has blessed with success; and for that mild, an[d] gentle disposition, which is a greate ornament to you, than the station you possess (and that you deserve no other from me, or any other person, is an incontestable truth) and tho I have not the honour to be known to you, yet it would pain me for you to imagin, I thought otherwise.
          I hope your excellancy will do me the justice to think, my present declerations sincere, since they proceed from no motives of interest, nor expectation of favour, as I never intend to enter your abode, nor ever to adress you any more.
          Forgive, great Sir, what you are pleased to term insolence, and believe me, no person alive can have a truer respect, or more real esteem, for them excellant qualifications, of which the illustrious

Washington is possessed, than, Your Excellancies most obediant, humble servant
          
            William McNamara
          
        